 



Exhibit 10.2
J. ARON & COMPANY
85 BROAD STREET, 4th FLOOR
NEW YORK, NY 10004
September 5, 2006
Calumet Lubricants Co., Limited Partnership
2780 Waterfront Pkwy. E. Dr., Suite 200
Indianapolis, IN 46214
Attention: R. Patrick Murray, II and John Krutz
Telephone: 317-328-5660
Facsimile: 317-328-5676

Re:   ISDA Master Agreement, dated as of March 17, 2006 between Calumet
Lubricants Co., Limited Partnership (“Counterparty”) and J. Aron & Company
(“Aron”) (the “Agreement”) the Transactions listed on Annex 1 hereto, each of
which is evidenced by a Confirmation (collectively, the “Transactions”)

Ladies/Gentlemen:
     This is with reference to the above captioned Agreement and the
Transactions. The purpose of this letter amendment (this “Amendment”) is to set
forth the parties’ understanding to amend the terms of the Transactions in
accordance with the provisions herein. All terms used herein but not otherwise
defined shall have the meaning ascribed to such terms in the Agreement.
Accordingly, the parties agree as follows:
1. In the Confirmation for each Transaction, the section entitled “Floating
Price” shall be deleted in its entirety and replaced with the following:

     
“Floating Price:
  For each Determination Period, the average of the means of the daily
quotations appearing in Platt’s US Marketscan in the section GULF COAST under
the heading Distillates and blendstocks for the Ultra low sulfur diesel-Pipeline
quotation.

If, with respect to each Determination Period, the Fixed Price exceeds the
Floating Price, the Fixed Price Payer shall pay Floating Price Payer the
difference between the two such amounts multiplied by the quantity, and if the
Floating Price exceeds the Fixed Price, the Floating Price Payer shall pay the
Fixed Price Payer the difference between the two such amounts multiplied by the
quantity. If the Floating Price is equal to the Fixed Price, then no payment
shall be made.”
All other provisions of the Agreement and the Confirmations evidencing each
Transaction shall remain in full force and effect.
This Amendment may be executed in any number of counterparts, each of which
shall constitute an original, but all of which, taken together, shall be deemed
to constitute one and the same agreement.
     THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ANY CONFLICT OF LAW RULES).

41



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto, have caused this Amendment to be duly
executed and delivered as of the date of first above written.

            J. ARON & COMPANY
 
       
 
  By:   /s/ SUSAN RUDOV
 
  Name:   Susan Rudov
 
  Title:   Vice President

ACCEPTED AND AGREED TO THIS 5th DAY
of September 5, 2006.
CALUMET LUBRICANTS CO., L.P.

                  By: Calumet LP GP, LLC,                its general partner
 
           
 
      By:   /s/ R. PATRICK MURRAY II
 
      Name:   R. Patrick Murray II
 
      Title:   Vice President and Chief Financial Officer

42



--------------------------------------------------------------------------------



 



Annex 1

              Cutomer   Event Date     Trade ID
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  9/1/2005     884438361  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  9/8/2005     884437989  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  10/13/2005     884438863  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  1/27/2006     884437145  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  2/15/2006     884438835  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  2/15/2006     884438875  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  2/21/2006     884437166  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  2/21/2006     884437831  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  2/21/2006     884438386  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/20/2006     884263127  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/20/2006     884263128  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/20/2006     884263134  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/20/2006     884263135  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/29/2006     884714920  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/29/2006     884714995  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/29/2006     884715011  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884791971  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884792116  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884792186  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884793991  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884794050  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884795593  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884795639  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884795729  

43



--------------------------------------------------------------------------------



 



              Cutomer   Event Date     Trade ID
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884795780  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884795797  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884795843  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884795869  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884795906  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884849660  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884850883  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884851536  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884852326  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884852413  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884852787  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884852869  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884852891  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884853179  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884853186  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884854210  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884854264  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884854266  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884854347  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884854399  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  3/31/2006     884854456  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  4/6/2006     884982948  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  4/6/2006     884983716  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  4/19/2006     885207443  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  5/12/2006     885872633  
CALUMET LUBRICANTS HEDGE FACILITY (ENERGY)
  7/14/2006     887551257  

44